United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4350
                                 ___________

Joseph L. Stephens,                   *
                                      *
             Appellant,               *
                                      *
       v.                             *
                                      * Appeal from the United States
State of Arkansas; John Doe,          * District Court for the
Cummins Food Service Supervisor;      * Eastern District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction; Reed,       * [UNPUBLISHED]
Warden, Arkansas Department of        *
Correction; J. Gunnell, Officer,      *
Arkansas Department of Correction,    *
                                      *
             Appellees.               *
                                 ___________

                         Submitted: June 5, 1998
                             Filed: June 25, 1998
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
      Joseph L. Stephens, an Arkansas prisoner, appeals from the district court&s1
adverse judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record and the parties& submissions on appeal, we conclude that judgment for
defendants was appropriate. Accordingly, we affirm. See 8th Cir. R. 47B. We deny
Stephens&s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable John F. Forster, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to § 636(c).

                                          -2-